Citation Nr: 1430104	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1979 to October 1982. 

This matter came before the Board of Veterans' Appeals , hereinafter the Board, on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In June 2012, the Board denied service connection for residuals of a left ankle injury.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board advised the Veteran that he had the opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to Board hearings and a VLJ has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that that he wished to have to prior decision vacated and a new one issued in its place, without further hearing.  In April 2014, the Board vacated the June 2012 decision. The Board will now proceed with review of the appeal.


FINDING OF FACT

The appellant does not have a current diagnosis of any type of posttraumatic residuals of an injury of the left ankle or competent and credible indication that he has present disability as a residual or consequence of this type of trauma during his active duty military service.

CONCLUSION OF LAW

The appellant does not have a residual disability due to an injury of the left ankle as a result of disease or injury incurred in or aggravated by his active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The appellant was provided with this notice in a letter that was provided to him in August 2007.  Said letter was sent to the appellant prior to the RO's issuance of a decision on the matter now before the Board. 

The Board further observes that, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) service member's status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The appellant was provided with this notice information in the VCAA letter that was issued to him in August 2007. 

And as for the duty to assist, the appellant's service medical treatment records as well as post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding, records that have not been requested or obtained. In this regard, he specifically indicated during his hearing before the Board that he had no other evidence and that he wanted the Board to continue processing his claim for benefits. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The record reflects that an examination of the appellant's ankle was accomplished in November 2007.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving hearing loss.

Moreover, the appellant was given the opportunity to present evidence and testimony before the undersigned Veterans Law Judge in April 2012.  During that hearing, the appellant described the injury that occurred to the ankle while he was on active duty and the treatment he received for it.  He also stated that he was able to return to full duty.  The appellant further indicated that since service, he had experienced pain and discomfort in the ankle.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinion with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

Because proper notice has been provided to the appellant and the VA has obtained any needed medical information required for the processing of the appellant's claim, it is the determination of the Board that it finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence. In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

In Bryant, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, at the Board hearing, the undersigned VLJ identified the issues on appeal, and suggested additional evidence to submit.  Specifically, the VLJ discussed the potential evidence contained in the Social Security records and VA's duty to obtain the records unless the Veteran does not want the records obtained.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) have been fulfilled.  

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II. Analysis

While the appellant was on active duty, he suffered a sprained left ankle to include a hairline fracture of the bone.  This occurred in March 1980.  The appellant was subsequently treated for the condition which included a casting of the left lower appendage.  The appellant remained in a cast for eight to ten weeks, and the returned to full active duty.  The appellant remained on active duty for another two years and when he was discharged, a left ankle injury residual was not noted on his discharge physical. 

Approximately twenty-seven years after his initial injury, the appellant filed a claim for VA compensation benefits.  The record does not show that the appellant filed a claim for benefits within one year after his discharge from service.  Subsequent to his claim for benefits, the appellant underwent a VA examination in November 2007.  Prior to the exam, the appellant told of the inservice injury and the treatment he received while on active duty.  He then complained of pain and discomfort produced by the old ankle injury.  The medical examiner then tested the ankle and obtained x-ray films of the ankle.  A reading of the x-ray films failed to produce a finding of arthritis or any other degenerative changes of the left ankle.  Upon completion of the actual examination of the ankle, the medical examiner concluded that, except for pain and discomfort, the appellant did not have a ratable ankle disorder.  He did not have restriction of motion of the ankle.  He did not show signs of instability or laxity. In essence, the only symptom and manifestation shown on examination was pain when the examiner checked the range of motion/movement of the ankle. 

Following his claim for benefits, the appellant was asked if he had received treatment, either through the VA or through a private medical facility, for his ankle condition.  He responded in the negative.  Nevertheless, VA medical treatment records were obtained and included in the claims folder.  It is noted that these records do not show treatment for a left ankle disorder.  These same records do not insinuate or suggest that the appellant now suffers from a ratable ankle disability that could be considered a residual of the injury he endured while on active duty. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence showing the service member has a current disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Additionally, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etcetera), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

To establish a showing of chronic disease in service, or within a presumptive period per 38 C.F.R. § 3.307 (2013), a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b) (2013).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etcetera), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2013).  A determination as to whether medical evidence is needed to demonstrate that a appellant presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the service member's present condition (e.g., whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Hence, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, both medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Turning to the case now before the Board.  The service medical treatment records reflect that the appellant suffered an ankle sprain of the left ankle and a hairline fracture of the bone.  He received treatment for the condition.  However, after the cast was removed from the left lower appendage, the records are unremarkable for complaints, treatment, or diagnoses indicative of an ongoing chronic disability of the left ankle.  Additionally, when the appellant was separated from service, his separation examination for a left ankle disorder was "normal" upon clinical evaluation.  His military service ended in October 1982.

The VA examination of November 2007 along with the small amount of available VA medical treatment records are similarly unremarkable for any complaints, treatment, or diagnoses referable to a left ankle disability.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence). 

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the fact that the appellant did not have any relevant complaints for so long after service tends to refute the notion that he has experienced continuous symptoms like pain and discomfort since this claimed trauma in service.  Additionally, he has only described the symptom of pain and discomfort associated with his left ankle. He has not claimed that he has restricted movement of the ankle nor has he indicated that he has received repeated treatment for the ankle condition since leaving service.  In this regard, the absence of any complaints specifically referable to his left ankle in his post-service treatment records or the VA examination report is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care. See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim, that is, establish he has current disability that might be the result of the injury he suffered from while on active duty. He has not shown nor has the medical evidence suggested that he now suffers from a ratable disability of the left ankle.  Absent this proof, he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist). 

To the extent that the appellant argues that he suffers from left ankle pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Without this required proof that he at least has this claimed disorder, this claim necessarily fails.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.  Accordingly, because the appellant does not have a current ratable disability, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that he now suffers from a left ankle disability that is related to service.  There is not an approximate balance of evidence.  Thus, his claim is denied. 


ORDER


Entitlement to service connection for the residuals of a left ankle injury is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


